

116 HR 114 IH: To adjust the boundary of the Fort Frederica National Monument in the State of Georgia, and for other purposes.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 114IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo adjust the boundary of the Fort Frederica National Monument in the State of Georgia, and for other purposes. 
1.Fort frederica national monument, georgia, boundary adjustment 
(a)Maximum acreageThe first section of the Act of May 26, 1936 (16 U.S.C. 433g), is amended by striking two hundred and fifty acres and inserting 305 acres. (b)Boundary expansion (1)In generalThe boundary of the Fort Frederica National Monument in the State of Georgia is modified to include the land generally depicted as Proposed Acquisition Areas on the map entitled Fort Frederica National Monument Proposed Boundary Expansion, numbered 369/132,469, and dated April 2016. 
(2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service. (3)Acquisition of landThe Secretary of the Interior may acquire the land and interests in land described in paragraph (1) by donation or purchase with donated or appropriated funds from willing sellers only. 
(4)No use of condemnation or eminent domainThe Secretary may not acquire by condemnation or eminent domain any land or interests in land under this section or for the purposes of this section. 